internal_revenue_service number release date index nos cc psi - plr-106317-01 date clinic university health system medical school billing hospital state city d1 d2 d3 d4 dear this is in reply to your letter dated date and subsequent correspondence requesting a ruling on behalf of clinic regarding whether the contract between clinic and billing will be classified as a partnership for federal_income_tax purposes and whether the fees paid_by clinic to billing for billing and collection services will be deductible by clinic as ordinary an necessary business_expenses under sec_162 of the internal_revenue_code the information provided states that clinic is a state professional limited_liability_company composed o f members of the clinical faculty of the medical school the clinic operates primarily within space leased from university in medical center facilities the medical center and uses the equipment facilities and other assets of the medical center and the hospital to provide medical services all in return for an amount determined annually by the clinic and university to represent the value of the facilities nonprofessional services goodwill and other valuable consideration made available to the clinic by university the clinic has been recognized by the state courts and by the internal_revenue_service as an independent entity separate from university and the health system the health system is a state non-profit corporation qualified as an exempt_organization under sec_501 the health system operates hospital an operating division of the health system the clinic’s clinical practice operations began in d1 shortly after the hospital opened until d2 the arrangement between the members of the clinic consisted of only unwritten understandings in d2 the members of the clinic formalized the terms of the partnership under the state version of the uniform_partnership_act in d3 the clinic converted from a general_partnership to a professional limited_liability_company in order to gain the benefits of limited_liability and improve the management of the organization most of the clinic’s clinical practice is carried on in space specifically designated for the clinic in the medical center and in the hospital virtually all of the clinic departments however also engage in practice at clinics or hospitals off-campus several of which are outside of the city community from the opening of the hospital in d1 until d2 the relationship between the clinic and university consisted of only an unwritten understanding in d2 the clinic and university entered into a formal contract to govern the terms of their relationship the d2 agreement pursuant to the d2 agreement the clinic pays annually to university an amount determined by the clinic and university to represent the value of the facilities nonprofessional services goodwill and other valuable consideration made available to the clinic by university many clinic patients are also patients of the health system however the health system and the clinic have historically maintained separate billing systems and departments that duplicate many of the costs associated with the collection of patient accounts and the management of patient financial records in d4 university and the clinic agreed to cooperate in seeking to improve the coordination of admissions as well as billings and a computer and software system were acquired to develop an admission system that avoided duplication of effort and that system is still being operated today by the clinic for the benefit of both the clinic and the health system nevertheless significant portions of both the clinic’s and the health system’s billing and collection process continues in a separate and uncoordinated system on the recommendation of independent consultants the clinic and the health system have agreed to coordinate their billing and collections activities with a single billing and collections agent so as to achieve greater efficiencies in the billing and collection process to accomplish this goal the health system has created a new limited_liability_company billing which will perform billing and collection services for the health system billing is a single member limited_liability_company with the health system as the sole member pursuant to sec_301_7701-3 of the procedure and administration regulations billing is disregarded as a separate_entity from its owner health system the health system will appoint all managers and hire all employees of billing the clinic has agreed to purchase billing and collection services from billing and to appoint billing as the clinic’s agent to collect its account receivables pursuant to certain guidelines the guidelines and other terms of the relationship between the clinic and billing are set forth in the services agreement being entered into by and between the clinic and billing the clinic will remit to billing a fixed annual fee in exchange for the services performed by billing as an agent to collect the clinic’s receivables pursuant to the terms of the services agreement the clinic and billing will negotiate each year the fee to be charged by billing for the billing and collection of the clinic’s accounts receivables in the event they cannot agree on a mutually acceptable fee the prior year’s fee for services will remain in effect the services agreement also provides that either party can cancel the agreement on days’ notice if the services agreement is cancelled billing will continue to provide services for a ten-month period during which time the clinic will pay fees equal to the greater of billing’s cost of providing such services or the fair_market_value of such services to insure quality standards and to protect the interest of the physician patient relationship billing must perform the billing and collection services in accordance with the written standards set forth in the services agreement all of the clinic accounts will be collected by billing as an agent and solely in the name of the clinic the services agreement affirms that the clinic patient accounts_receivable and medical records remain at all times property of the clinic and in no way are being transferred assigned or factored to billing furthermore billing has no authority to exercise control or negotiate any funds of the clinic and has no financial interest in the accounts collected on behalf of the clinic the proceeds collected by billing for the clinic’s accounts must be remitted to the clinic except for the fee due billing for its services in order to maintain a consistently high level of customer service billing has created a committee the council with client representation to monitor the quality of its services and business operations pursuant to the terms of the services agreement and in recognition of the primary importance of the physician patient relationship the health system agreed that at least half of the members of the council will be representatives from the clinic the council will approve the annual operating plan and proposed budget and will monitor billing’s operations to ensure billing complies with the services agreement guidelines the council will have the right to inspect the books_and_records of billing to monitor financial stability however except for the approval of an operating plan and budget the council will have no legal authority and will serve primarily as an advisory committee sec_761 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by mean of which any business financial operation or venture is carried on and which is not a corporation trust or estate sec_1_761-1 of the income_tax regulations provides that the term partnership means a partnership as determined under sec_301_7701-1 sec_301_7701-2 and sec_301_7701-3 in order for a joint_venture or other contractual arrangement to be classified as a partnership for federal tax purposes it must first be determined that the joint_venture or other contractual arrangement gives rise to a separate_entity for federal tax purposes see sec_301_7701-2 sec_301_7701-1 provides that a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom nevertheless a joint undertaking merely to share expenses does not create a separate_entity for federal tax purposes for example if two or more persons jointly construct a ditch merely to drain surface water from their properties they have not created a separate_entity for federal tax purposes mere co-ownership_of_property that is maintained kept in repair and rented or leased does not constitute a separate_entity for federal tax purposes for example if an individual owner or tenants in common of farm property lease it to a farmer for a cash rental or a share of the crops they do not necessarily create a separate_entity for federal tax purposes the service agreement expressly states that the parties intend to create an independent_contractor relationship there is no reference to a partnership relationship in the service agreement under the service agreement clinic will pay billing a predetermined fee neither billing nor health system will share in the profits of clinic and the fee charged by billing for services rendered will be determined on an arms’ length basis in advance without regard to clinic’s profits the service agreement does not provide for the sharing of profits or losses between clinic and health system or billing it is represented that the parties will not hold themselves out as partners further it is represented that the parties do not contemplate or expect that under the current federal tax laws that a partnership tax_return will be required to be filed by the internal_revenue_service accordingly based on the information provided and the representations made we conclude that the contractual relationship as set forth in the services agreement between clinic and billing will not give rise to a separate_entity for federal tax purposes between clinic billing health system and university therefore this relationship will not be a partnership for federal tax purposes sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides in part that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business except items which are used as the basis for a deduction or a credit under provisions of law other than sec_162 an expense is ordinary if according to time place and circumstance it is normal usual or customary to the taxpayer in the taxpayer’s course of business 290_us_111 308_us_488 an expense may be ordinary even if it is only made once in the taxpayer’s lifetime as long as the transaction out of which the obligation arose is common and accepted in the taxpayer’s particular business welch pincite a necessary expense is one that is appropriate and helpful to the development of the taxpayer’s business welch pincite when determining whether an amount is ordinary and necessary the reasonableness of the amount is called into question ciaravella v commissioner t c memo an amount is considered unreasonable if it is greater than the amount that would have been negotiated between parties dealing at arms’ length gill v commissioner t c memo in the present case clinic represents that medical practices frequently contract with third parties for the billing and collection of patient accounts and such services are typical business services that are incurred by many organizations including medical practices thus the fees charged by billing are ordinary expenses in the clinic’s business the clinic represents that the collection and billing of patient accounts by billing will result in the clinic’s business becoming more efficient with more collections on accounts and less wasted resources this would certainly be appropriate and helpful to clinic’s business making the fees necessary to clinic’s business finally the clinic represents that the fees and expenses charged by billing are the result of an arm’s length negotiation between the clinic and billing making the fees and expenses reasonable in amount accordingly the clinic may deduct as ordinary and necessary expenses under sec_162 the fees and expenses charged by billing under the services agreement for the processing and collection of the clinic’s accounts except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to the clinic sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
